Exhibit 10.4.20
(HARRIS LOGO) [l42979l4297900.gif]
November 2, 2009
Todd Myers
Dear Todd:
We are delighted to present you with this offer to join Harris Interactive!
Our people, individually and collectively, are critical to our success, and one
of our strategic business objectives focuses specifically on cultivating a
strong, informed, engaged, and committed team. We believe you have skills for
individual growth and advancement in a dynamic, fast-paced environment, and that
you will contribute to, and be a vital part of, our success.
The specifics of our offer to you are as follows:

  •   Your position will be SVP, Global Operations, reporting to the EVP,
Research Operations.     •   Your start date will be mutually determined but
should be no later than December 1, 2009.     •   Your starting salary will be
$230,000 per year, earned and payable on a bi-weekly basis of approximately
$8,846.15, prior to any payroll deductions.     •   Your performance and salary
will be reviewed annually. You will be eligible to be considered for a salary
increase in the Company’s regular annual review cycle. To the extent merit
increases are granted, eligibility will be based on your individual performance.
    •   As SVP, Global Operation, for each fiscal year ending on June 30, you
are eligible to receive a target annual bonus of 30% of your base salary,
pro-rated in this 2010 fiscal year based on your start date. For FY10 you will
be entitled to a minimum guaranteed bonus of $35,000 pro-rata based on the date
of your employment. The Compensation Committee of the Board of Directors retains
discretionary authority over all bonus awards. It also establishes metrics and
objectives for bonus awards annually. For fiscal 2010 your bonus eligibility is
covered by the Corporate Bonus Plan, and the Corporate Bonus Plan makes awards
contingent upon the Company’s achievement of pre-set adjusted EBITDA targets.
Declared bonuses are paid within 75 days after the end of the fiscal year.     •
  Subject to approval by the Compensation Committee of the Board of Directors,
you will have the option to purchase 40,000 shares of Harris Interactive Inc.
common stock under the terms and conditions more fully described in the enclosed
sample stock option agreement. The option price will be the fair market price of
our stock on the grant date. The company’s regular quarterly grants are made at
the close of trading on the later of (i) the 15th day of the second month of the
fiscal quarter and (ii) one week after the Company’s quarterly earnings release.
If the day falls on a non business day, the fair market price will be the next
business day.     •   Should the Company terminate your employment for any
reason other than for “cause”, you will receive six months in severance
payments. While on Severance you will be entitled to continued participation in
the Company’s Health & Welfare Plans in which you are enrolled.     •   You are
eligible for 20 days of vacation, which accrue at 6.153 hours per pay period.

 



--------------------------------------------------------------------------------



 



Harris Interactive offers a comprehensive benefits package. Details of all of
our benefits offerings, including eligibility and effective dates, are included
in the attached Employee Benefits Summary. Additional information will be
provided in your Welcome Kit, as well as at New Hire Orientation on your first
day. With all of our benefits, we strive to provide offerings that are valuable
to our employees at an affordable cost.
Please note that as part of our selection process, we conduct reference and
background checks on all candidates, as well as review any potential limitations
resulting from non-compete agreements you may have signed with previous
employers. This employment offer is contingent upon successful completion of
your reference and background checks, review of any non-compete agreements, and
your ability to present appropriate documentation to prove your eligibility to
work in the United States. Harris Interactive is an Equal Opportunity Employer.
Your employment at Harris Interactive is “at will”, which means that the
employment relationship between you and the company may be terminated at any
time, by either you or Harris Interactive, for any reason not expressly
prohibited by law.
If you are in agreement with the terms of this offer, please sign one copy of
this letter and return to me along with the completed contents of the Welcome
packet by November 10, 2009.
Once you have accepted this job offer, you will receive additional information
via email regarding your first day, including plans for your New Hire
Orientation.
Todd, we are very pleased to make this offer to you. Please contact me if you
have any questions about Harris Interactive or the specifics of this employment
offer. We look forward to you joining the Harris Interactive team.
Sincerely,
/s/ Wanda M. Callahan
Wanda M. Callahan
Sr. Staffing & Recruitment Manager
I accept this offer of employment as outlined above.

         
/s/ Todd Myers
      11/9/09
 
       
Todd Myers
      Date

 